Electronically Filed
                                                       Supreme Court
                                                       SCAD-11-0000303
                                                       10-AUG-2011
                                                       12:38 PM
                         SCAD-11-0000303

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

             CHERYL PARKINSON MARTINSEN, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 10-008-8842)

                       ORDER OF DISBARMENT
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna, JJ.)

          Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of a reciprocal discipline notice
to Respondent Cheryl Parkinson Martinsen, the memorandum,
affidavit, and exhibits appended thereto, and the record, it
appears the Supreme Court of California disbarred Respondent
Martinsen from the practice of law in that state on November 10,
2010; this court, on April 7, 2011, issued a notice and order
requiring Respondent Martinsen, in accordance with Rule 2.15(c)
of the Rules of the Supreme Court of the State of Hawai#i (RSCH),
to show cause as to why the same or substantially equivalent
discipline should not be imposed in the State of Hawai#i; service
of this court’s notice and order is deemed effective April 18,
2011; and Respondent Martinsen has not appeared or shown cause as
to why such discipline should not be imposed.    It further appears
that Respondent Martinsen cannot be located within the State of
Hawai#i and that making this disbarment order effective 30 days
after its entry as provided by RSCH Rule 2.1(c) would serve no
purpose.   Therefore,
           IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.15(c),
that Respondent Martinsen is disbarred from the practice of law
in the State of Hawai#i, effective, notwithstanding RSCH Rule
2.16(c), immediately upon entry of this order.
           IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Martinsen shall
pay all costs of these proceedings as approved upon timely
submission of a bill of costs and an opportunity to respond
thereto, as prescribed by RSCH Rule 2.3(c).
           DATED:   Honolulu, Hawai#i, August 10, 2011.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ James E. Duffy, Jr.
                                /s/ Sabrina S. McKenna




                                  2